Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 9-11, filed 10/19/2022, with respect to the rejections of claims 1, 8 and 15 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kreuter et al. (WO 2018/031597 A1), Haldenby et al. (US 2018/0097638 A1) and Sullivan, J., "Secure Analytics: Federated Learning and Secure Aggregation," October 15, 2018.
Examiner also notes, upon further review the prior amendment submitted 7/11/2022 did not sufficiently address the 112(b) made in the non-final office action submitted 4/11/2022. Claim 19, being dependent on claim 18, recites “each non-zero entry” and “the number of non-zero entries”. Claim 18 makes no mention of any “non-zero entry” or a “number of non-zero entries”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "each non-zero entry" in line 3 and “the number of non-zero entries” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 18, in which claim 19 depends upon, makes no earlier mention of any “non-zero entry” or “number of non-zero entries”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-2, 5, 8-9, 12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable
over Kreuter et al. (WO 2018/031597 A1) in view of Haldenby et al. (US 2018/0097638 A1) and
Sullivan, J., "Secure Analytics: Federated Learning and Secure Aggregation," October 15, 2018.,
hereinafter Kreuter, Haldenby and Sullivan.

Regarding claim 1, Kreuter discloses a method, comprising:
facilitating distribution of a plurality of public encryption keys to a plurality of participants in a federated learning system, (Fig. 1 #102, [0036]; [0092], “federated learning”)
receiving a first plurality of responses from the plurality of participants, (Fig. 1 #103, [0037], “submits cipher text to the server”)
and wherein each respective response and is encrypted using a respective public encryption key of the plurality of public encryption keys; (Fig. 1 #103, [0037], “cipher text”)
generating a first aggregation vector based on the first plurality of responses; ([0043], “message”)
retrieving a first private encryption key using the first aggregation vector; and ([0054], “Diffie-Hellman secret value”)
generating an aggregated machine learning model based on the first private encryption key and the first plurality of responses. (Fig. 3 #303, [0080])
	Kreuter fails to explicitly disclose the plurality of public encryption keys are generated based on a master public encryption key and a master private encryption key, and the master public encryption key and the master private encryption key are generated based on a plurality of defined key provisioning parameters;
	wherein each respective response of the first plurality of responses comprises machine learning model parameters determined based on training a local machine learning model using data local to a respective participant of the plurality of participants.
	Haldenby teaches the plurality of public encryption keys are generated based on a master public encryption key and a master private encryption key, (Haldenby, [0035] “The CA 150 can generate child public/private keys derived from the master public/private keys and disseminate child keys to each of the client devices 102, 104 in the associated group.”; Fig. 4 #352, [0042] “the CA 150 automatically generates one or more child key pairs after registering a master key pair for a domain/group”)
and the master public encryption key and the master private encryption key are generated based on a plurality of defined key provisioning parameters; (Haldenby, [0052] ”In some embodiments, a random number seed is provided for derivation of each of the domain-specific master keys. For example, in some embodiments, a noise signal provided from each of the domains in the first group is used as a random number seed for a KDF to derive one of the domain-specific public/private key pairs. In other embodiments, the noise signals can be combined to generate one or more random number seeds.”)
It is noted, “key provisioning parameters” is defined in the instant specification as, “specified by a user, and/or provided by an Aggregator 110,” at paragraph [0082]. Applicant goes on to list non-limiting examples of what parameters are included, but the prior art need only teach parameters defined by a user or aggregator. In this case, Haldenby teaches a “random number seed” defined by the group which is used to derive the master public/private keys for a domain. The random number seed is interpreted as a key provisioning parameter as it is a parameter used to generate the master keys.
	Haldenby is directed to a public key cryptosystem involving a certificate authority generating master public/private key pairs for specific groups and domains, wherein child keys to be distributed to client devices are generated based on the master keys of the groups or domains. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kreuter to incorporate the teachings of Haldenby to include the plurality of public encryption keys are generated based on a master public encryption key and a master private encryption key, and the master public encryption key and the master private encryption key are generated based on a plurality of defined key provisioning parameters. Such modification(s) would be motivated to protect the master public/private keys from exposure if the child public/private keys are compromised. (Haldenby, [0036] “By issuing only child public/private keys for use in active messaging and encryption, the CA 150 can protect the master public/private key of the group from exposure”)
Sullivan teaches wherein each respective response of the first plurality of responses comprises machine learning model parameters determined based on training a local machine learning model using data local to a respective participant of the plurality of participants, (Sullivan, Pg. 2 Sec. 2.1.2, “Users send updates xu's to server once they collect new data.”; Sec. 3 “The secure aggregation primitive can be used to privately combine the outputs of local machine learning on user devices in order to update a global model.”)
Sullivan is directed to the combination of federated learning and secure aggregation. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kreuter in view of Haldenby to incorporate the teachings of Sullivan to include wherein each respective response of the first plurality of responses comprises machine learning model parameters determined based on training a local machine learning model using data local to a respective participant of the plurality of participants. Such modification(s) would be motivated to ensures a user that they can share an update knowing that the service provider will only see that update after it has been averaged with those of other users. (Sullivan, Pg. 2 Sec. 3)

	Apparatus claims 8 and 15 are drawn to the apparatus corresponding to the method of using same as claimed in claim 1.  Therefore apparatus claims 8 and 15 correspond to method claim 1, and are rejected for the same reasons of obviousness as used above over Kreuter in view of Haldenby and Sullivan.

Regarding claim 2, Kreuter in view of Haldenby and Sullivan discloses the method of claim 1, and determining that a first participant of the plorality of participants has ceased participation in the federated learning system (Kreuter, [0044]);
receiving a second plurality of responses from one or more of the plurality of participants, wherein each respective response of the second plurality of responses is encrypted using a respective public encryption key of the plurality of public encryption keys (Kreuter, Fig. 2 #207, 209, [0057]);
generating a second aggregation vector based on the second plurality of responses, wherein the second aggregation vector excludes the first participant (Kreuter, [0048]-[0054]):
retrieving a second private encryption key using the second aggregation vector (Kreuter, [0054], “Diffie-Hellman secret value”); and
refining the aggregated model based on the second private encryption key and the second plurality of responses (Fig. 3 #305-306, [0080]).

Regarding claim 5, Kreuter in view of Haldenby and Sullivan discloses the method of claim 1 as set forth above, and 
wherein retrieving the first private encryption key using the first aggregation vector comprises
transmitting the first aggregation vector to a key component (Kreuter, Fig. 6 #690, [0106]), wherein the key component is configured to:
determine a number of non-zero entries in the first aggregation vector (Kreuter, [0025], “surviving clients”);
confirm that the number of non-zero entries in the first aggregation vector exceeds a predefined
threshold (Kreuter, [0025], “t”); and
generate the first private encryption key based on the first aggregation vector (Kreuter, [0107] “DH encryption key").

	Apparatus claims 9 and 16 are drawn to the apparatus corresponding to the method of using same as claimed in claim 2.  Therefore, apparatus claims 9 and 16 correspond to method claim 1, and are rejected for the same reasons of obviousness as used above over Kreuter in view of Haldenby and Sullivan.
	
	Apparatus claims 12 and 18 are drawn to the apparatus corresponding to the method of using same as claimed in claim 5.  Therefore, apparatus claims 12 and 18 correspond to method claim 5, and are rejected for the same reasons of obviousness as used above over Kreuter in view of Haldenby and Sullivan.
	
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter in view of Haldenby and Sullivan, 
and in further view of Huang, (CN 110378488 A), and 
Gambs, Sébastien et al. “Scalable and Secure Polling in Dynamic Distributed Networks.” 2012 TEEE 31st Symposium on Reliable Distributed Systems (2012): 181-190, 
hereinafter Huang and Gambs.

Regarding claim 3, Kreuter in view of Haldenby and Sullivan discloses the method of claim 1, as set forth above. Kreuter fails to disclose determining that a new participant is beginning participation in the federated learning system, wherein the plurality of public encryption keys includes a first public encryption key that is not in use by any of the plurality of participants: and facilitating distribution of the first public encryption Key to the new participant.
Huang teaches determining that a new participant is beginning participation in the federated learning system ([0075] In. 445).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kreuter in view of Haldenby and Sullivan to incorporate the teachings of Huang to include determining that a new participant is beginning participation in the federated learning system. Such modifications would be motivated to solve the technical problem of low reliability of final model parameters obtained by using the existing federated training method when the training clients participating in the federation change (Huang, [0009]).
Gambs teaches wherein the plurality of public encryption keys includes a first public encryption key that is not in use by any of the phiralnty of participants; and facilitating distribution of the first public encryption key to the new participant (Sect. II-B.2 Pg. 183, Key Management).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kreuter in view of Handenby, Sullivan and Huang to incorporate the teachings of Gambs to include wherein the plurality of public encryption keys rocludes a first public encryption key that is not in use by any of the plurality of participants; and facilitating distribution of the first public encryption key to the new participant. Such modifications would be motivated to provide an encryption scheme for carrying out a homomorphic operation (Gambs, Sect. II-A.4 Pg. 183, Homomorphic Encryption).

	Apparatus claims 10 and 17 are drawn to the apparatus corresponding to the method of using same as claimed in claim 3.  Therefore, apparatus claims 10 and 17 correspond to method claim 3, and are rejected for the same reasons of obviousness as used above over Kreuter in view of Haldenby, Sullivan, Huang and Gambs.

Claims 4, 6, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter in view of Haldenby and Sullivan,
in further view of Bonawitz, Keith et al., 2017. “Practical secure aggregation for privacy-preserving machine learning.” In Proceedings of the 2017 ACM SIGSAC Conference on Computer and Communications Security. ACM, ACM, 1175-1191, hereinafter Bonawitz.

Regarding claim 4, Kreuter in view of Haldenby and Sullivan discloses the method of claim 1, but fails to disclose wherein the first aggregation vector defines a respective weighting for each of the plurality of participants.
However, Bonawitz teaches wherein the first aggregation vector defines a respective weighting for each of the plurality of participants (Sect. 2 Col. 2 “update vectors”). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krueter in view of Haldenby and Sullivan to incorporate the teachings of Bonawitz to include wherein the first aggregation vector defines a respective weighting for each of the plurality of participants. Such modification would be motivated because the federated learning system “requires only the element-wise weighted averages of the update vectors” (Bonawitz, Sect. 2 Col. 2).

	Apparatus claim 11 is drawn to the apparatus corresponding to the method of using same as claimed in claim 4.  Therefore apparatus claim 11 correspond to method claim 4, and are rejected for the same reasons of obviousness as used above over Kreuter in view of Haldenby, Sullivan and Bonawitz.

Regarding claim 6, Kreuter in view of Haldenby and Sullivan discloses the method of claim 5 as set forth above, but fails to disclose wherein generating the first private encryption key further comprises: confirming that each non-zero entry in the first aggregation vector is equal to one divided by the number of non-zero entries in the first aggregation vector.
However, Bonawitz teaches wherein generating the first private encryption key further comprises: confirming that each non-zero entry in the first aggregation vector is equal to one divided by the number of non-zero entries in the first aggregation vector (Sect. 2 Col. 2 “weighted averages”).
It is noted, the weights being equal to one divided by the number of non-zero entries is for computing an average as discussed in the present application in paragraph [0035]. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kreuter in view of Haldenby and Sullivan to incorporate the teachings of Bonawitz to include wherein generating the first private encryption key farther comprises: confirming that each non-zero entry in the first aggregation vector is equal to one divided by the number of non-zero entries in the first aggregation vector. Such modification would be motivated because the federated learning system “requires only the element-wise weighted averages of the update vectors.” (Bonawitz, Sect. 2 Col. 2).

	Apparatus claims 13 and 19 are drawn to the apparatus corresponding to the method of using same as claimed in claim 6.  Therefore apparatus claims 13 and 19 correspond to method claim 6, and are rejected for the same reasons of obviousness as used above over Kreuter in view of Haldenby, Sullivan and Bonawitz.

Claim 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter in
view of Haldenby and Sullivan, 
and in further view of Shi et al. (US Patent No. 8,555,400), hereinafter Shi.

Regarding claim 7, Kreuter in view of Haldenby and Sullivan discloses the method of claim 1, but fails to disclose wherein the first private encryption key can be used to determine one or more aggregate values based on the first plurality of responses, wherein an individual value of each of the first plurality of responses remains encrypted.
However, Shi teaches wherein the first private encryption key can be used to determine one or more aggregate values based on the first plurality of responses, wherein an individual value of each of the first plurality of responses remains encrypted (Col 2 in. 39-42).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kreuter in view of Haldenby and Sullivan to incorporate the teachings of Shi to include wherein the first private encryption key can be used to determine one or more segregate values based on the first plurality of responses, wherein an individual value of each of the first plurality of responses remains encrypted. Such modification would be motivated to aggregate user data without compromising privacy (Shi, Abstract).

	Apparatus claim 14 is drawn to the apparatus corresponding to the method of using same as claimed in claim 7.  Therefore, apparatus claim 14 correspond to method claim 7, and are rejected for the same reasons of obviousness as used above over Kreuter in view of Haldenby, Sullivan and Shi.

	Regarding claim 20, Kreuter in view of Haldenby and Sullivan disclose the system of claim 15, but fails to disclose wherein each respective participant of the plurality of participants adds noise to its response prior to encrypting it using the corresponding respective encryption key, wherein the noise is determined based at least in part on the plurality of defined key provisioning parameters.
However, Shi teaches wherein each respective participant of the plurality of participants adds noise to its response prior to encrypting it using the corresponding respective encryption key, (Fig. 4, “NOISE”, Col. 9 ln. 4-7)
wherein the noise is determined based at least in part on the plurality of defined key provisioning parameters. (Shi, Col. 7 ln. 59-65 “Specifically, each participant can generate random noise r.sub.i independent of other participants, such that noise r.sub.i from some sample space .OMEGA. is represented by r:=(r.sub.1, . . . , r.sub.n).epsilon..OMEGA..sup.n.”)
	It is noted, “key provisioning parameters” is defined in the instant specification as, “specified by a user, and/or provided by an Aggregator 110,” at paragraph [0082]. Applicant goes on to list non-limiting examples of what parameters are included, but the prior art need only teach parameters defined by a user or aggregator. In this case a participant, or an aggregator which are used to generate noise. Shi teaches the noise is generated from a sample space Ω, the sample space is interpreted as such a parameter.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kreuter in view of Haldenby and Sullivan to incorporate the teachings of Shi to include wherein each respective participant of the plurality of participants adds noise to its response prior to encrypting it using the corresponding respective encryption key, wherein the noise is determined based at least in part on the plurality of defined key provisioning parameters. Such modifications would be motivated to achieve differential privacy (Shi, Col. 12 ln. 54-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-2:00 PM; 3:00 PM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496